Citation Nr: 0409736	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  01-05 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


INTRODUCTION

The veteran served on active duty from October 1965 to October 
1967.





The current appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO, in 
pertinent part, denied entitlement to an evaluation in excess of 
30 percent for PTSD.

In November 2002 the RO denied entitlement to a TDIU.

As to the issue of entitlement to a TDIU, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

PTSD is productive of disablement more compatible with 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from October 1965 to October 
1967.  He trained and served as an Infantry Individual Crewman 
with the United States Army in Vietnam.  His decorations include a 
Vietnam Service Medal with 2 Bronze Service Stars, a Republic of 
Vietnam Campaign Medal, a Purple Heart, a Combat Infantryman 
Badge, and an Air Medal.

In August 1996 the RO granted entitlement to service connection 
for PTSD.

In November 1998 the veteran was awarded disability benefits from 
the Social Security Administration based on PTSD, depression, and 
disability of the cervical spine.  Documentation in this regard is 
on file.

On January 28, 2000, the veteran filed a claim of entitlement to 
increased compensation benefits.

VA conducted a psychiatric examination of the veteran in April 
2000.  The examiner recorded that the claims file had not been 
made available for review in conjunction with the examination.  
The veteran reported that he had worked in the restaurant business 
for 24 years.  In 1993 he began having severe pain from his 
cervical spine problems.  He also needed surgery and his wife left 
him.  He made a suicidal attempt and was hospitalized for the 
first time for psychiatric illness.  In 1995 he was referred for 
stress management and was diagnosed with PTSD.  He was granted 
service connection for PTSD with assignment of a 30 percent 
evaluation.  It was noted he continues to receive treatment but no 
medication.  

The examiner pertinently diagnosed PTSD, dysthymic disorder 
secondary to physical illness, and mixed personality with gambling 
addiction and some histrionic elements.  The Global Assessment of 
Functioning (GAF) was estimated at 60, but his social and 
occupational functioning assessment would be considerably lower, 
considering his physical illness.  
The examiner recorded that given the benefit of the doubt, half of 
the GAF impairment was due to PTSD and 50 percent to other 
conditions.

The veteran was hospitalized by VA in May 2001.  He was quite 
angry and had been threatening.  Two years previously he had had 
homicidal thoughts.  He described 35 years of poor sleep and PTSD 
which involved flashbacks, withdrawing from social situations, 
claustrophobia, and constantly having to have his back against a 
wall when around people so that no one sneaks up behind him.  He 
was able to sleep only on a couch with the television on.  The 
pertinent discharge diagnosis was PTSD.

On file is a letter dated in April 2002 from BSD, Ph.D., a 
therapist with the Transcend Program at the VA Medical Center in 
Brecksville, Ohio.  She advised that the veteran had completed a 
13 week treatment program for substance abuse and PTSD.  For 
several years he had participated in the Transcend Continuing Care 
treatment program.  It was her opinion that the veteran met the 
diagnostic criteria for PTSD based specifically on the 
symptomatology generated by his war zone experiences and not 
related in anyway to current life stresses nor to gambling or 
substance abuse history.

Associated with the claims file is a substantial quantity of 
contemporaneously dated VA mental therapy treatment reports 
referable to evaluations of the veteran for PTSD and psychiatric 
symptomatology in general.

VA conducted a psychiatric examination of the veteran in January 
2003.  He reported that he continued to be involved with the VA 
Vocational Rehabilitation Program and was currently working with 
personnel therein to write a book about his experiences in 
Vietnam.  Therapy was said to have been helpful in dealing with 
stresses.  He had had little relief from depressive symptoms.  
Depression remained at 9.5/10 with 10 being the most severe.  He 
stated there had been no period during the last five years in 
which he did not go without depressive symptoms for more than a 
day or two.

The last time he had been happy was in 1993 prior to his divorce 
from his wife of 24 years.  He admitted to ongoing complaints of 
depression.  He admitted to passive homicidal thoughts.  He denied 
suicidal ideation.  He admitted that his anger was out of 
proportion to precipitating events.  He admitted to numerous 
neurovegetative symptoms of depression including difficulty with 
middle insomnia, interests, energy, concentration and increased 
appetite.  He admitted to psychomotor retardation and excessive 
thoughts of guilt regarding not having done enough to save his two 
friends who had died in Vietnam.  He had not been able to work 
since 1997 and was on full disability.

The veteran stated that he had no friends and was not active in 
any organizations.  He had had one friend in the Vocational 
Rehabilitation program, but had had no contact with him for two 
years.  He spent his time mostly watching television and doing 
crossword puzzles.  He resided in the basement of his mother's 
home even though he was the only individual living in the house.  
He stated that he felt more protected in the basement, feeling 
that nobody could get to him there.  Although he had a history of 
binge drinking, he had not had alcohol for five years.  He denied 
any drug use but admitted to smoking two packs of cigarettes per 
day.  He denied any history of violence or assaultiveness at any 
time in his lifetime.

On mental status examination eye contact was good.  Speech was of 
regular rate and rhythm, relevant, coherent, and spontaneous.  The 
veteran had a tendency to talk over the examiner to the point 
where he did not hear questions.  He tended to be very 
circumstantial and gave examples of how things related to Vietnam.  
It took four or five attempts to get him redirected toward a 
specific question.  He also had a tendency to violate the space of 
the examiner.

The veteran's mood was frustrated and sad and affect was mood 
congruent.  He had full range of affect.  He was tearful when 
discussing phone calls to family members of his deceased friends.  
He was alert and oriented times three.  Memory was intact for 
frequent and remote events.  Concentration appeared to be somewhat 
poor with the veteran's losing track of questions.  He denied 
panic attacks and symptoms of mania, anxiety and panic disorder.  
Insight and judgment appeared to be limited.

The examiner recorded that the veteran continued to meet the 
criteria for PTSD.  He admitted to nightmares approximately one 
time per month, but denied flashbacks.  He denied avoiding 
thoughts, feelings or conversations associated with the trauma.  
He avoided activities, places and people which aroused 
recollection of trauma.  He admitted to marked diminished interest 
in participation in significant activities, feelings of detachment 
and estrangement from others and some restricted range of affect.  

He admitted to some symptoms of persistent arousal including 
difficulty with middle insomnia, irritability and difficulties 
with anger management.  He stated that he was quite moody and 
clinical notes indicated difficulties with irritability and 
moodiness.  He admitted to claustrophobia and denied difficulties 
with hypervigilance and an exaggerated startle response.  The 
pertinent diagnoses were PTSD and dysthymia.  Personality disorder 
not otherwise specified with dependent histrionic paranoid and 
narcissistic traits.

The GAF was 60.  The examiner recorded that the veteran appeared 
to have moderate to severe difficulty with social and occupational 
functioning.  He had few friends and had conflicts with peers 
secondary to irritability and impulsiveness.  This limitation in 
functioning appeared to be in part related to PTSD and also 
appeared to be significantly affected by his underlying 
personality traits and dysthymic condition.

The examiner summarized that the veteran continued to meet the 
criteria for PTSD.  He had received treatment for it in the past 
and continued individual therapy.  He had some improvement in his 
PTSD symptoms and no longer appeared to have difficulties with 
flashbacks or symptoms of anxiety.  He continued to identify 
combat experiences as the most significant events in his life.  He 
was unable to stick with a structured program, employment or 
relationships because there was no structure when he was in combat 
in Vietnam.  He appeared to speak figuratively on many occasions 
and had a tendency to generalize situations and to think about 
events in a very biased way based on his own opinion.




The examiner recorded that the veteran continued to see things in 
an all or nothing approach in virtually every facet of his life.  
Presently he appeared to be quite isolated.  He did not seek 
interactions with others outside of limited family relationships.  
He tended to be quite dependent on others.  

It did not appear that he could tolerate the structure and 
expectations of regular full-time or possibly even part-time 
employment.  This, however, appeared to be related to a large 
extent to his underlying personality disorder rather than to PTSD.  
His PTSD symptoms appeared to be fairly well controlled even 
without the help of medication.


Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4 (2003).  

The percentage ratings contained in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  

Separate diagnostic codes identify the various disabilities.  In 
view of the number of atypical instances, it is not expected that 
all cases will show all the findings specified.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, 
the lower rating is to be assigned.




When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by clinical 
and laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2003).

The requirements for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Moreover, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusions.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2003).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2003).  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).



Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities provides the following 
ratings for PTSD:

100% -- Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70% -- Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.

50% -- Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30% -- Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversation 
normal), due to such symptoms as: decreased mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

10% -- Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.

0% -- A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Words such as "considerable" and "severe" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology such 
as "moderate" and "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2003).

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, most, 
or even some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  Id.  

The evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 (2003) is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth edition 
(DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment equivalent 
to what would be caused by the symptoms listed in that diagnostic 
code, the appropriate, equivalent rating will be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  Id.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] (DSM-
IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment in 
social, occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal relationships.  
Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis
Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary development 
pertaining to the issue of entitlement to an increased disability 
rating for PTSD has been properly undertaken.  The Board is 
confident in this assessment because the evidence as presently 
constituted is sufficient in establishing a grant of the benefit 
sought on appeal.  

Therefore, any outstanding development not already conducted by VA 
is without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.
Increased Evaluation

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (and cases cited therein).

The Board's review of the evidentiary record discloses that the 
current 30 percent evaluation does not adequately reflect the 
extent of severity of PTSD.  In this regard the Board notes that 
the veteran continues in therapy for PTSD, is very much socially 
isolated, and has not worked in several years.  He appears to 
suffer from several deficiencies in most areas of social and 
occupational endeavors.  Depression appears to be a major factor 
in his overall psychiatric constellation.

Irritability and anger have created considerable distance in his 
dealings with those in his environment.  The veteran's attendant 
examiners have acknowledged that he does not seek out social 
interaction and any such interaction is predicated upon necessity.  
There has been a question as to the veteran's additional 
psychiatric symptomatology and its interplay with PTSD as to his 
overall impairment.  When it is not possible to separate the 
effects of a service-connected disability and a nonservice-
connected disorder, the principle of reasonable doubt dictates 
that such signs and symptoms be attributed to the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  The opinions of record in this regard are contradictory.  
The Board finds that any reasonable doubt existing in this case 
should be resolved in the veteran's favor.

The Board finds that due to the obvious prolonged and progressive 
disablement and worsening of PTSD and overall psychiatric 
symptomatology, the evidentiary record supports a grant of an 
increased evaluation of 70 percent for PTSD with application of 
the pertinent governing criteria.  The Board finds that PTSD does 
not produce total social and occupational impairment as to warrant 
assignment of a 100 percent evaluation.  

The evidentiary record shows that despite his symptoms, the 
veteran still maintains adequate control of his mental faculties 
with total absence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation, etc.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or testimony 
of record and to identify all potential theories of entitlement to 
a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified 
that it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  In the veteran's case at 
hand, the Board notes that while the RO provided the criteria for 
extraschedular evaluation and obviously considered them, it did 
not grant compensation benefits on this basis.

The CAVC has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board does not find the veteran's disability picture to be 
unusual or exceptional in nature as to warrant referral of his 
case to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the provisions of 
38 U.S.C.A. § 3.321(b)(1).  In this regard, the record is clear in 
that PTSD per se has not required frequent inpatient care and has 
not markedly interfered with employment.

The currently granted increased evaluation of 70 percent 
adequately compensates the veteran for the nature and extent of 
severity of his PTSD.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action on 
this matter.



ORDER

Entitlement to an increased evaluation of 70 percent for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefit Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The RO has not issued a VCAA notice letter to 
the veteran which is compliant with Quartuccio, supra.

As noted above, the Board granted entitlement to an increased 
evaluation for PTSD.  The RO must now again consider that claim of 
entitlement to a TDIU in view of the changed nature of the 
veteran's service-connected disabilities in combination.  Also, 
the Board is of the opinion that a contemporaneous examination 
with competent medical opinion as to whether service-connected 
disabilities have rendered the veteran unable to work would 
materially assist in the adjudication of the veteran's appeal.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  Such notice should specifically 
apprise the appellant of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information, and 
of the appropriate time limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his service-connected 
disabilities consisting of laceration scars of the neck and a 
shell fragment wound scar above the left eyebrow, and PTSD in 
particular since January 2003.  

He should be requested to complete and return the appropriate 
release forms so that VA can obtain any identified evidence.  All 
identified private treatment records should be requested directly 
from the healthcare providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all outstanding VA treatment 
reports.  All information which is not duplicative of evidence 
already received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for the veteran to be examined by a 
specialist in psychiatry for purpose of ascertaining the current 
nature and extent of severity of his service-connected PTSD, and 
whether it has rendered him unemployable for VA compensation 
purposes.

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  




The examiner must annotate the examination report(s) that the 
claims file was in fact made available for review in conjunction 
with the examination(s).  Any further indicated special studies 
must be conducted.

The examiner should identify all of the veteran's associated 
symptomatology in order to determine the impairment caused by 
PTSD.  If there are other psychiatric disorders found, in addition 
to PTSD, the examiner should specify which symptoms are associated 
with each disorder(s).  If certain symptomatology cannot be 
dissociated from one disorder or another, it should be so 
indicated.  

If a psychiatric disorder(s) other than PTSD is or are found on 
examination, the examiner should offer an opinion as to whether 
any such disorder is causally or etiologically related to PTSD, 
and if not so related, whether the veteran's PTSD has any effect 
on the severity of any other psychiatric disorder.  All necessary 
studies, including psychological testing, should be accomplished.

Following evaluation, the examiner should provide a numerical 
score on the Global Assessment of Functioning (GAF) Scale provided 
in the Diagnostic and Statistical Manual for Mental Disorders, in 
relation to the veteran's impairment from PTSD.  The examiner must 
include a definition of the numerical GAF score assigned, as it 
relates to the veteran's occupational and social impairment.  

If the historical diagnosis of PTSD, is changed following 
evaluation, the examiner should state whether the new diagnosis 
represents a progression of the prior diagnosis, correction of an 
error in the prior diagnosis, or development of a new and separate 
condition.

The examiner must express an opinion as to whether PTSD has 
rendered the veteran unemployable.

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination reports and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claim of entitlement to a TDIU.  In so doing, the VBA AMC 
should document its consideration of the applicability of 38 
C.F.R. § 3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for a TDIU, and may 
result in its denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



